


AWARD NOTICE
NOTICE OF RESTRICTED STOCK UNITS
AWARDED PURSUANT TO THE
EASTMAN CHEMICAL COMPANY
2007 OMNIBUS LONG-TERM COMPENSATION PLAN


Recipient:  James P. Rogers
Number of Restricted Stock Units:  50,000
Date of Award:   December 4, 2008


1.  
Award of Restricted Stock Unit.  This Award Notice serves to notify you that the
Compensation and Management Development Committee (the “Committee”) of the Board
of Directors of Eastman Chemical Company ("Company") has awarded to you, under
the Company’s 2007 Omnibus Long-Term Compensation Plan (the "Plan"), the number
of restricted stock units ("Restricted Stock Units") set forth above,
representing the right to receive the same number of unrestricted shares of its
$.01 par value Common Stock ("Common Stock"),  subject to the terms of the Plan
and this Award Notice.  The Plan is incorporated herein by reference and made a
part of this Award Notice. Terms not otherwise defined herein have the
respective meanings set forth in the Plan.



2.  
Lapse of Restrictions and Vesting of Restricted Stock Units.



 
(a) Subject to early vesting of 25,000 of the Restricted Stock Units as set
forth in Section 2(c) of this Award Notice, the  performance condition described
in Section 2(b) of this Award Notice as to 25,000 of the Restricted Stock Units,
and forfeiture of all of the Restricted Stock Units prior to vesting as
described in Sections 7 and 11 of this Award Notice, the Restricted Stock Units
will vest upon the earlier of (i) December 31, 2012 if and only if you are still
an employee of the Company or its Subsidiaries at that time; or (ii) termination
of your employment with the Company or its Subsidiaries by reason of death or
disability, with the number of Restricted Stock Units set forth above prorated
based on the number of full calendar months in which you were employed during
the vesting period (the date described in clauses (i) or (ii) or in Section
2(c), as applicable, is referred to herein as the "Vesting Date").



 
(b) The vesting of 25,000 of the Restricted Stock Units shall also be
conditioned upon and subject to your satisfactory performance, as evaluated by
and determined in the sole discretion of the Committee, in the area of
management and leadership development, including the development of  internal
candidates for senior leadership positions .



 
(c)  In the discretion of the Committee, the vesting of the 25,000 Restricted
Stock Units not subject to the performance condition of Section 2(b) of this
Award Notice may be prior to the date set forth in Section 2(a)(i) if and only
if you are still an employee of the Company or its Subsidiaries at that time,
but in no event before December 31, 2011.



3. 
Issuance of Shares Upon Vesting of Restricted Stock Units.  Subject to the other
terms of this Award Notice, the Company will either issue a certificate or
certificates for shares of Common Stock underlying the vested Restricted Stock
Units as promptly as practicable following the Vesting Date or place the shares
in your account maintained by the Company's stock plan administrator.  The
Company may withhold or require you to remit a cash amount sufficient to satisfy
all taxes required by law to be withheld.  Further, either the Company or you
may elect to satisfy the withholding requirement by having the Company withhold
shares of Common Stock having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction.



4.  
Nontransferability of Restricted Stock Units; Limitation on Issuance of
Shares.  The Restricted Stock Units may not, except as otherwise provided in the
Plan, be sold, assigned, transferred, pledged, or encumbered in any way, whether
by operation of law or otherwise.  After the Vesting Date, certificates for the
shares underlying the Restricted Stock Units may be issued during your lifetime
only to you, except in the case of a permanent disability involving mental
incapacity.

 

 
197

--------------------------------------------------------------------------------


5. 
Limitation of Rights.  Prior to issuance of shares to you following the Vesting
Date, you will have no voting or other rights as a stockholder of the Company
with respect to the Restricted Stock Units or the underlying common shares.
Neither the Plan nor this Award or Award Notice gives you any right to remain
employed by the Company and its Subsidiaries.



6. 
Dividend Equivalents.  The Restricted Stock Units entitle you to dividend
equivalents equal to any cash dividends paid during the period that the
Restricted Stock Units are outstanding and unvested with respect to a
corresponding number of shares of Common Stock underlying Restricted Stock Units
which vest on the Vesting Date. All such accrued dividend equivalents will
become payable in cash by the Company into your account maintained by the
Company’s stock plan administrator upon the Vesting Date of the Restricted Stock
Units.  Until payment, the dividend equivalents shall be subject to the same
terms and conditions as the Restricted Stock Units to which such dividend
equivalents relate and shall be forfeited and not paid in the event that such
Restricted Stock Units are not vested and are forfeited.



7. 
Termination.  Upon termination of your employment with the Company or its
Subsidiaries prior to the Vesting Date, other than for one of the reasons
described in Section 2(a)(ii) of this Award Notice, all of the Restricted Stock
Units will be canceled and forfeited by you to the Company without the payment
of any consideration by the Company.  In such event, neither you nor any of your
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interest in such shares or otherwise in this Award.



8. 
Change in Ownership; Change in Control.  Article 14 of the Plan contains certain
special provisions that will apply to this Award in the event of a Change in
Ownership or Change in Control.



9. 
Adjustment of Shares.  If the number of outstanding shares of Common Stock
changes through the declaration of stock dividends or stock splits prior to the
Vesting Date, the units of Common Stock subject to this Award automatically will
be adjusted, according to the provisions of Article 15 of the Plan.  In the
event of any other change in the capital structure or the Common Stock of the
Company or other corporate events or transactions involving the Company, the
Committee is authorized to make appropriate adjustments to this Award.



10. 
Restrictions on Issuance of Shares.  If at any time the Company determines that
listing, registration, or qualification of the Restricted Stock Units or of the
shares of Common Stock subject to this Award upon any securities exchange or
under any state or federal law, or the approval of any governmental agency, is
necessary or advisable as a condition to the award or issuance of certificate(s)
for the shares of Common Stock subject to this Award, such award or issuance may
not be made in whole or in part unless and until such listing, registration,
qualification, or approval shall have been effected or obtained free of any
conditions not acceptable to the Company.



11. 
Noncompetition; Confidentiality.  You will not, without the written consent of
the Company, either during your employment by the Company or thereafter,
disclose to anyone or make use of any confidential information which you have
acquired during your employment relating to any of the business of the Company,
except as such disclosure or use may be required in connection with your work as
an employee of the Company.  During your employment by the Company, and for a
period of two years after the termination of such employment, you will not,
either as principal, agent, consultant, employee, or otherwise, engage in any
work or other activity in competition with the Company in the field or fields in
which you have worked for the Company.  The agreement in this Section 11 applies
separately in the United States and in other countries but only to the extent
that its application shall be reasonably necessary for the protection of the
Company.  You will forfeit all rights under this Award Notice to or related to
the Restricted Stock Units if, in the determination of the Committee, you have
violated any of the provisions of this Section 11, and in that event any payment
or other action with respect to the Restricted Stock Units shall be made or
taken, if at all, in the sole discretion of the Committee.   

12. 
Plan Controls.  In the event of any actual or alleged conflict between the
provisions of the Plan and the provisions of this Award Notice, the provisions
of the Plan will be controlling and determinative.

 

 
198

--------------------------------------------------------------------------------


AWARD NOTICE
NOTICE OF RESTRICTED STOCK UNITS
AWARDED PURSUANT TO THE
EASTMAN CHEMICAL COMPANY
2007 OMNIBUS LONG-TERM COMPENSATION PLAN


Recipient:  Mark J. Costa
Number of Restricted Stock Units:  25,000
Date of Award:   December 4, 2008


1. 
Award of Restricted Stock Unit.  This Award Notice serves to notify you that the
Compensation and Management Development Committee (the “Committee”) of the Board
of Directors of Eastman Chemical Company ("Company") has awarded to you, under
the Company’s 2007 Omnibus Long-Term Compensation Plan (the "Plan"), the number
of restricted stock units ("Restricted Stock Units") set forth above,
representing the right to receive the same number of unrestricted shares of its
$.01 par value Common Stock ("Common Stock"),  subject to the terms of the Plan
and this Award Notice.  The Plan is incorporated herein by reference and made a
part of this Award Notice. Terms not otherwise defined herein have the
respective meanings set forth in the Plan.



2. 
Lapse of Restrictions and Vesting of Restricted Stock Units. Subject to
forfeiture of all of the Restricted Stock Units prior to vesting as described in
Sections 7 and 11 of this Award Notice, the Restricted Stock Units will vest
upon the earlier of (i) December 31, 2012, if and only if you are still an
employee of the Company or its Subsidiaries at that time; or (ii) termination of
your employment with the Company or its Subsidiaries by reason of death or
disability, with the number of Restricted Stock Units set forth above prorated
based on the number of full calendar months in which you were employed during
the vesting period (the date described in clauses (i) or (ii),   as applicable,
is referred to herein as the "Vesting Date").



3. 
Issuance of Shares Upon Vesting of Restricted Stock Units.  Subject to the other
terms of this Award Notice, the Company will either issue a certificate or
certificates for shares of Common Stock underlying the vested Restricted Stock
Units as promptly as practicable following the Vesting Date or place the shares
in your account maintained by the Company's stock plan administrator.  The
Company may withhold or require you to remit a cash amount sufficient to satisfy
all taxes required by law to be withheld. Further, either the Company or you may
elect to satisfy the withholding requirement by having the Company withhold
shares of common stock having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction.



4. 
Nontransferability of Restricted Stock Units; Limitation on Issuance of
Shares.  The Restricted Stock Units may not, except as otherwise provided in the
Plan, be sold, assigned, transferred, pledged, or encumbered in any way, whether
by operation of law or otherwise. After the Vesting Date, certificates for the
shares underlying the Restricted Stock Units may be issued during your lifetime
only to you, except in the case of a permanent disability involving mental
incapacity.



5. 
Limitation of Rights.  Prior to issuance of shares to you following the Vesting
Date, you will have no voting or other rights as a stockholder of the Company
with respect to the Restricted Stock Units or the underlying common shares.
Neither the Plan nor this Award or Award Notice gives you any right to remain
employed by the Company and its Subsidiaries.

 

 
199

--------------------------------------------------------------------------------


6. 
Dividend Equivalents.  The Restricted Stock Units entitle you to dividend
equivalents equal to any cash dividends paid during the period that the
Restricted Stock Units are outstanding and unvested with respect to a
corresponding number of shares of Common Stock underlying Restricted Stock Units
which vest on the Vesting Date. All such accrued dividend equivalents will
become payable in cash by the Company into your account maintained by the
Company’s stock plan administrator upon the Vesting Date of the Restricted Stock
Units.  Until payment, the dividend equivalents shall be subject to the same
terms and conditions as the Restricted Stock Units to which such dividend
equivalents relate and shall be forfeited and not paid in the event that such
Restricted Stock Units are not vested and are forfeited.



7. 
Termination.  Upon termination of your employment with the Company or its
Subsidiaries prior to the Vesting Date, other than for one of the reasons
described in Section 2 of this Award Notice, all of the Restricted Stock Units
will be canceled and forfeited by you to the Company without the payment of any
consideration by the Company.  In such event, neither you nor any of your
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interest in such shares or otherwise in this Award.



8. 
Change in Ownership; Change in Control.  Article 14 of the Plan contains certain
special provisions that will apply to this Award in the event of a Change in
Ownership or Change in Control.



9. 
Adjustment of Shares.  If the number of outstanding shares of Common Stock
changes through the declaration of stock dividends or stock splits prior to the
Vesting Date, the units of Common Stock subject to this Award automatically will
be adjusted, according to the provisions of Article 15 of the Plan.  In the
event of any other change in the capital structure or the Common Stock of the
Company or other corporate events or transactions involving the Company, the
Committee is authorized to make appropriate adjustments to this Award.



10. 
Restrictions on Issuance of Shares.  If at any time the Company determines that
listing, registration, or qualification of the Restricted Stock Units or of the
shares of Common Stock subject to this Award upon any securities exchange or
under any state or federal law, or the approval of any governmental agency, is
necessary or advisable as a condition to the award or issuance of certificate(s)
for the shares of Common Stock subject to this Award, such award or issuance may
not be made in whole or in part unless and until such listing, registration,
qualification, or approval shall have been effected or obtained free of any
conditions not acceptable to the Company.



11. 
Noncompetition; Confidentiality.  You will not, without the written consent of
the Company, either during your employment by the Company or thereafter,
disclose to anyone or make use of any confidential information which you have
acquired during your employment relating to any of the business of the Company,
except as such disclosure or use may be required in connection with your work as
an employee of the Company.  During your employment by the Company, and for a
period of two years after the termination of such employment, you will not,
either as principal, agent, consultant, employee, or otherwise, engage in any
work or other activity in competition with the Company in the field or fields in
which you have worked for the Company.  The agreement in this Section 11 applies
separately in the United States and in other countries but only to the extent
that its application shall be reasonably necessary for the protection of the
Company.  You will forfeit all rights under this Award Notice to or related to
the Restricted Stock Units if, in the determination of the Committee, you have
violated any of the provisions of this Section 11, and in that event any payment
or other action with respect to the Restricted Stock Units shall be made or
taken, if at all, in the sole discretion of the Committee.   



12. 
Plan Controls.  In the event of any actual or alleged conflict between the
provisions of the Plan and the provisions of this Award Notice, the provisions
of the Plan will be controlling and determinative.


 
200 

--------------------------------------------------------------------------------

 



AWARD NOTICE
NOTICE OF RESTRICTED STOCK UNITS
AWARDED PURSUANT TO THE
EASTMAN CHEMICAL COMPANY
2007 OMNIBUS LONG-TERM COMPENSATION PLAN


Recipient:  Ronald C. Lindsay
Number of Restricted Stock Units:  25,000
Date of Award:   December 4, 2008


1. 
Award of Restricted Stock Unit.  This Award Notice serves to notify you that the
Compensation and Management Development Committee (the “Committee”) of the Board
of Directors of Eastman Chemical Company ("Company") has awarded to you, under
the Company’s 2007 Omnibus Long-Term Compensation Plan (the "Plan"), the number
of restricted stock units ("Restricted Stock Units") set forth above,
representing the right to receive the same number of unrestricted shares of its
$.01 par value Common Stock ("Common Stock"),  subject to the terms of the Plan
and this Award Notice.  The Plan is incorporated herein by reference and made a
part of this Award Notice. Terms not otherwise defined herein have the
respective meanings set forth in the Plan.



2. 
Lapse of Restrictions and Vesting of Restricted Stock Units. Subject to
forfeiture of all of the Restricted Stock Units prior to vesting as described in
Sections 7 and 11 of this Award Notice, the Restricted Stock Units will vest
upon the earlier of (i) December 31, 2012, if and only if you are still an
employee of the Company or its Subsidiaries at that time; or (ii) termination of
your employment with the Company or its Subsidiaries by reason of death or
disability, with the number of Restricted Stock Units set forth above prorated
based on the number of full calendar months in which you were employed during
the vesting period (the date described in clauses (i) or (ii),   as applicable,
is referred to herein as the "Vesting Date").



3.  
Issuance of Shares Upon Vesting of Restricted Stock Units.  Subject to the other
terms of this Award Notice, the Company will either issue a certificate or
certificates for shares of Common Stock underlying the vested Restricted Stock
Units as promptly as practicable following the Vesting Date or place the shares
in your account maintained by the Company's stock plan administrator.  The
Company may withhold or require you to remit a cash amount sufficient to satisfy
all taxes required by law to be withheld. Further, either the Company or you may
elect to satisfy the withholding requirement by having the Company withhold
shares of common stock having a Fair Market Value on the date the tax is to be
determined equal to the minimum statutory total tax which could be imposed on
the transaction.



4. 
Nontransferability of Restricted Stock Units; Limitation on Issuance of
Shares.  The Restricted Stock Units may not, except as otherwise provided in the
Plan, be sold, assigned, transferred, pledged, or encumbered in any way, whether
by operation of law or otherwise. After the Vesting Date, certificates for the
shares underlying the Restricted Stock Units may be issued during your lifetime
only to you, except in the case of a permanent disability involving mental
incapacity.



5. 
Limitation of Rights.  Prior to issuance of shares to you following the Vesting
Date, you will have no voting or other rights as a stockholder of the Company
with respect to the Restricted Stock Units or the underlying common shares.
Neither the Plan nor this Award or Award Notice gives you any right to remain
employed by the Company and its Subsidiaries.



6. 
Dividend Equivalents.  The Restricted Stock Units entitle you to dividend
equivalents equal to any cash dividends paid during the period that the
Restricted Stock Units are outstanding and unvested with respect to a
corresponding number of shares of Common Stock underlying Restricted Stock Units
which vest on the Vesting Date. All such accrued dividend equivalents will
become payable in cash by the Company into your account maintained by the
Company’s stock plan administrator upon the Vesting Date of the Restricted Stock
Units.  Until payment, the dividend equivalents shall be subject to the same
terms and conditions as the Restricted Stock Units to which such dividend
equivalents relate and shall be forfeited and not paid in the event that such
Restricted Stock Units are not vested and are forfeited.

   
7. 
Termination.  Upon termination of your employment with the Company or its
Subsidiaries prior to the Vesting Date, other than for one of the reasons
described in Section 2 of this Award Notice, all of the Restricted Stock Units
will be canceled and forfeited by you to the Company without the payment of any
consideration by the Company.  In such event, neither you nor any of your
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interest in such shares or otherwise in this Award.

 

 
201

--------------------------------------------------------------------------------


8. 
Change in Ownership; Change in Control.  Article 14 of the Plan contains certain
special provisions that will apply to this Award in the event of a Change in
Ownership or Change in Control.



9. 
Adjustment of Shares.  If the number of outstanding shares of Common Stock
changes through the declaration of stock dividends or stock splits prior to the
Vesting Date, the units of Common Stock subject to this Award automatically will
be adjusted, according to the provisions of Article 15 of the Plan.  In the
event of any other change in the capital structure or the Common Stock of the
Company or other corporate events or transactions involving the Company, the
Committee is authorized to make appropriate adjustments to this Award.



10. 
Restrictions on Issuance of Shares.  If at any time the Company determines that
listing, registration, or qualification of the Restricted Stock Units or of the
shares of Common Stock subject to this Award upon any securities exchange or
under any state or federal law, or the approval of any governmental agency, is
necessary or advisable as a condition to the award or issuance of certificate(s)
for the shares of Common Stock subject to this Award, such award or issuance may
not be made in whole or in part unless and until such listing, registration,
qualification, or approval shall have been effected or obtained free of any
conditions not acceptable to the Company.



11. 
Noncompetition; Confidentiality.  You will not, without the written consent of
the Company, either during your employment by the Company or thereafter,
disclose to anyone or make use of any confidential information which you have
acquired during your employment relating to any of the business of the Company,
except as such disclosure or use may be required in connection with your work as
an employee of the Company.  During your employment by the Company, and for a
period of two years after the termination of such employment, you will not,
either as principal, agent, consultant, employee, or otherwise, engage in any
work or other activity in competition with the Company in the field or fields in
which you have worked for the Company.  The agreement in this Section 11 applies
separately in the United States and in other countries but only to the extent
that its application shall be reasonably necessary for the protection of the
Company.  You will forfeit all rights under this Award Notice to or related to
the Restricted Stock Units if, in the determination of the Committee, you have
violated any of the provisions of this Section 11, and in that event any payment
or other action with respect to the Restricted Stock Units shall be made or
taken, if at all, in the sole discretion of the Committee.   



12. 
Plan Controls.  In the event of any actual or alleged conflict between the
provisions of the Plan and the provisions of this Award Notice, the provisions
of the Plan will be controlling and determinative.


 
 
202
